DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0340205) in view of Liu (US 2018/0279902).
Regarding claims 1, 11 and 20, Liu discloses, a computer system and method (Figs. 1-5), comprising: 
a non-transitory computer-readable medium storing instructions (Para. 0074-0075); and 
a processing device (12) communicatively coupled to the non-transitory computer-readable medium (Para. 0074-0075), wherein the processing device is configured to execute the instructions and perform operations comprising: 
receiving position information of a first object and a second object displayed on a display device (see 532a-c); 
receiving eye tracking data indicating a first gaze ray of a first eye of a user and a second gaze ray of a second eye of the user (see 530 and 534a-c); 
setting the first eye as a dominant eye (536); 
determining that the first gaze ray intersects the first object at a first depth (Para. 0068-0073 and see 532a-c); 
determining that the second gaze ray intersects the second object at a second depth (Para. 0068-0073 and see 532a-c and 534a-c); 
determining a convergence depth at a convergence of the first gaze ray and the second gaze ray (Para. 0068-0073 and see 534a-c); 
determining a first offset between the convergence depth and the first depth (Para. 0068-0073 and see 534a-c); 
determining a second offset between the convergence depth and the second depth (Para. 0068-0073 and see 534a-c). 
Liu does not explicitly disclose determining that the second offset is smaller than the first offset; and setting the second eye as the dominant eye based on the second offset being smaller than the first offset.
Liu teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include determining that the second offset is smaller than the first offset (Para. 0059-0060, 0069-0073 and see Figs. 3-4); and setting the second eye as the dominant eye based on the second offset being smaller than the first offset (Para. 0059-0060, 0069-0073 and see Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include determining that the second offset is smaller than the first offset; and setting the second eye as the dominant eye based on the second offset being smaller than the first offset as taught by the computer system and method of Liu in the computer system and method of Liu since Liu teaches it is known to include these features in a computer system and method for the purpose of providing a computer system and method that improves a user’s using experience and reduces set operations of a user.
Regarding claims 2 and 12, Liu in view of Liu discloses and teaches as set forth above, and Liu further discloses, the operations further comprise: selecting the second object based on the second gaze ray after the second eye is set as the dominant eye (Para. 0068-0073 and see “s36” and “s38a-c’).
Regarding claims 3 and 13, Liu in view of Liu discloses and teaches as set forth above, and Liu further teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include determining that the second offset is smaller than the first offset comprises determining the second offset plus a first predetermined amount is smaller than the first offset (Para. 0059-0060, 0069-0073 and see Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the aforementioned limitations as taught by the computer system and method of Liu in the computer system and method of Liu since Liu teaches it is known to include these features in a computer system and method for the purpose of providing a computer system and method that improves a user’s using experience and reduces set operations of a user.
Regarding claim 4, Liu in view of Liu discloses and teaches as set forth above, and Liu further teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include determining that a difference between the first offset and the second offset is larger than an offset difference threshold, wherein setting the second eye as the dominant eye, is further based on the difference being larger than the offset difference threshold (Para. 0059-0060, 0069-0073 and see Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the aforementioned limitations as taught by the computer system and method of Liu in the computer system and method of Liu since Liu teaches it is known to include these features in a computer system and method for the purpose of providing a computer system and method that improves a user’s using experience and reduces set operations of a user.
Regarding claims 8 and 19, Liu in view of Liu discloses and teaches as set forth above, and Liu further teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include determining that the second offset is less than an offset threshold; and wherein setting the second eye as the dominant eye is further based on the second offset being less than the offset threshold (Para. 0059-0060, 0069-0073 and see Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the aforementioned limitations as taught by the computer system and method of Liu in the computer system and method of Liu since Liu teaches it is known to include these features in a computer system and method for the purpose of providing a computer system and method that improves a user’s using experience and reduces set operations of a user.
Regarding claims 10 and 17, Liu in view of Liu discloses and teaches as set forth above, and Liu further teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include the operations further comprise: determining that a difference between the first depth and the second depth is larger than a depth difference threshold, wherein setting the second eye as the dominant eye is further based on determining that the difference between the first depth and the second depth is larger than the depth difference threshold (Para. 0059-0060, 0069-0073 and see Figs. 3-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the aforementioned limitations as taught by the computer system and method of Liu in the computer system and method of Liu since Liu teaches it is known to include these features in a computer system and method for the purpose of providing a computer system and method that improves a user’s using experience and reduces set operations of a user.
Regarding claim 14, Liu in view of Liu discloses and teaches as set forth above, and Liu further discloses, the first predetermined amount comprises a first error of the first offset and a second error of the second offset (Para. 0068-0073 and see s32a-c and s34a-c).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0340205) in view of Liu (US 2018/0279902) as applied to claims 1 and 11 above, and further in view of Nishizawa et al. (US 2016/0284129).
Liu in view of Liu remains as applied to claims 1 and 11 above.
Liu in view of Liu does not disclose setting the first eye as the dominant eye is based on a user input indicating that the first eye is the dominant eye.
Nishizawa teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include setting the first eye as the dominant eye is based on a user input indicating that the first eye is the dominant eye (Para. 0213).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include setting the first eye as the dominant eye is based on a user input indicating that the first eye is the dominant eye as taught by the computer system and method of Nishizawa in the combination of Liu in view of Liu since Nishizawa teaches it is known to include this feature in a computer system and method for the purpose or providing a computer system and method with enhanced user visibility and reduced load on a user’s vision.

Claims 6-7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0340205) in view of Liu (US 2018/0279902) as applied to claims 1 and 11 above, and further in view of Yamagita et al. (US 2012/0320047).
Liu in view of Liu remains as applied to claims 1 and 11 above.
Liu in view of Liu does not disclose maintaining the second eye as the dominant eye for a predefined time period, setting the first eye as the dominant eye is based on a history indicating that the first eye is the dominant eye based on previous user eye dominance determinations, and the position information is part of a depth map, and wherein the operations further comprise: restricting the depth map based on physical object obstructing the first gaze ray and the second gaze ray.
Yamagita teaches, from the same field of endeavor that in a computer system and method that it would have been desirable to include maintaining the second eye as the dominant eye for a predefined time period (see Fig. 7 and associated text), setting the first eye as the dominant eye is based on a history indicating that the first eye is the dominant eye based on previous user eye dominance determinations (Para. 0083), and the position information is part of a depth map, and wherein the operations further comprise: restricting the depth map based on physical object obstructing the first gaze ray and the second gaze ray (Para. 0198-0201 and see s118 of Fig. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include maintaining the second eye as the dominant eye for a predefined time period, setting the first eye as the dominant eye is based on a history indicating that the first eye is the dominant eye based on previous user eye dominance determinations, and the position information is part of a depth map, and wherein the operations further comprise: restricting the depth map based on physical object obstructing the first gaze ray and the second gaze ray as taught by the computer system and method of Yamagita in the combination of Liu in view of Liu since Yamagita teaches it is known to include these features in a computer system and method for the purpose of providing a computer system and method with improved operability and reduced errors.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments that “According to embodiments of the present application, a method in an eye tracking system for gaze origin selection based on dominant eye shift of a user is provided. A convergence depth of the first gaze ray and the second gaze ray is determined, and the convergence depth describes "a distance from a point in relation to a user's eyes to a point where the user is currently focusing." (Specification, paragraph [0021]). The convergence depth represents a depth within the field of view where the first gaze ray and the second gaze ray meet to focus on a single area or object. (Specification, paragraph [0053]). A first offset, which represents a difference between the depth of the first object and the convergence depth, is determined. (Specification, paragraph [0054]). A second offset, which represents a difference between the depth of the second object and the convergence depth, is determined. (Specification, paragraph [0055]).
The Examiner points out that claims are read in light of the specification, to interpret the limitations explicitly recited in the claims, but, limitations of the specification are not read into claims. See MPEP 2111.
Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the convergence depth describes "a distance from a point in relation to a user's eyes to a point where the user is currently focusing. The convergence depth represents a depth within the field of view where the first gaze ray and the second gaze ray meet to focus on a single area or object. A first offset, which represents a difference between the depth of the first object and the convergence depth, is determined). A second offset, which represents a difference between the depth of the second object and the convergence depth, is determined) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., it is determined that the second offset is smaller than the first offset, and the second offset being smaller than the first offset corresponds to the second object being at a depth within the field of view nearer to the convergence depth than the first object) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first offset (i.¢., the difference between the depth of the first object and the convergence depth) and the second offset (i.e., the difference between the depth of the first object and the convergence depth) are compared to determine the dominant eye. In other words, the depth information of the first object and the depth information of the second object are compared) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., comparing the depth information not the average amplitude values of the electric potential) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/2022